Case 2:19-cr-00133-SPC-MRM Document 94 Filed 07/01/20 Page 1 of 4 PageID 214




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                      CASE NO.: 2:19-cr-133-SPC-MRM

JESMARILYS MONTESINOS


                                 OPINION AND ORDER1

       Before the Court is Defendant Jesmarilys Montesinos’s Motion in Limine (Doc. 87)

and the government’s response (Doc. 93).

       The government charged Montesinos with making false statements on two Bureau

of Alcohol, Tobacco, Firearms, and Explosives (ATF) Form 4473s while buying six guns

at a gun show. Montesinos allegedly stated on the forms that she was the “actual

buyer/transferee” when she was in fact buying the guns on behalf of Steven Usma, who

had failed an instant background check at the gun show.

       Montesinos gave two recorded statements to law enforcement officers about three

months after the sale. Montesinos now asks the Court to preclude the government from

raising at trial seven topics that were discussed in the taped statements:

       (a) defendant’s prior criminal arrest or pending charges;
       (b) the defendant’s alleged use or possession of marijuana;
       (c) gun violence or the actual or hypothetical use of semi-automatic assault
           rifles in crimes of violence or mass shootings;
       (d) the alleged recovery in Puerto Rico of one of the firearms purchased by
           defendant at a gun show in Fort Myers and/or that the serial number on
           the said firearm had been rendered illegible and/or measures taken by
           law enforcement to render all or a portion of the serial number legible;


1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide. The Court is also not responsible for a
hyperlink’s availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cr-00133-SPC-MRM Document 94 Filed 07/01/20 Page 2 of 4 PageID 215




       (e) efforts to trace the present whereabouts of any of the firearms
           purchased by the defendant at the gun show in Fort Myers;
       (f) that defendant purchased twelve firearms at the Fort Myers gun show,
           rather than the six for which she was indicted;
       (g) that co-defendant Steven Usma was denied the right to lawfully
           purchase firearms at the gun show because he was at that time a
           convicted felon and that he lied on ATF Form 4473 by stating that he
           was not.

(Doc. 87 at 2) (emphasis added). Montesinos argues that evidence of these topics should

be excluded under Federal Rules of Evidence 403 and 404(b). The government agrees

that all but one of these topics are largely irrelevant and does not intend to introduce

evidence concerning them at trial. But the government argues the number of firearms

Montesinos purchased—the item italicized above—“is admissible as inextricably

intertwined with other relevant and highly probative evidence.” (Doc. 93 at 2).

       Under Federal Rule of Evidence 404(b), extrinsic evidence of bad acts cannot be

admitted to prove a defendant’s character in order to suggest the defendant acted in

conformity with that character. But evidence of bad acts is intrinsic to the charged crime—

and thus not governed by Rule 404(b)—"if it is ‘(1) an uncharged offense which arose out

of the same transaction or series of transactions as the charged offense, (2) necessary

to complete the story of the crime, or (3) inextricably intertwined with the evidence

regarding the charged offense.’” United States v. Larios-Trujillo, 403 F. App’x 442, 443-

44 (11th Cir. 2010) (quoting United States v. Vetmann, 6 F.3d 1483, 1498 (11th Cir.

1993)). To fall under one of these categories, the evidence generally “must be ‘linked in

time and circumstance with the charged crime, or form an integral and natural part of an

account of the crime, or be necessary to complete the story of the crime for the jury.’” Id.

at 444 (quoting United States v. Williford, 764 F.2d 1493, 1499 (11th Cir. 1985)).




                                             2
Case 2:19-cr-00133-SPC-MRM Document 94 Filed 07/01/20 Page 3 of 4 PageID 216




        In an interview with ATF Special Agent Olinda Casa, Montesinos said she sold all

the guns she purchased at the gun show to a man she met through an online marketplace.

When Agent Casa asked how many guns she sold to the unidentified man, she said,

“Twelve…All twelve of them.” (Doc. 93 at 5). Later in the interview, Montesinos admitted

she bought the guns for Usma and has not seen any of them since the day of the gun

show.

        The number of guns Montesinos admitted purchasing is intrinsic evidence because

it is “an integral and natural part of [her] account of the crime.” Larios-Trujillo, 430 F.

App’x at 444. Rule 404(b) thus does not prohibit its use at trial. Nor does Rule 403.

Montesinos’s admission is unquestionably probative, and the government cannot

accurately describe the admission without mentioning the number of guns she admitted

purchasing. The probative value of an accurate account of the admission outweighs any

undue prejudice that may stem from reference to her uncharged purchase of six additional

guns.

        Accordingly, it is now

        ORDERED:

        (1) Defendant’s Motion in Limine (Doc. 87) is DENIED as to evidence “that the

           defendant purchased twelve firearms at the Fort Myers gun show, rather than

           the six for which she was indicted.”

        (2) Defendant’s Motion in Limine is GRANTED as to the remaining six categories

           of evidence. If Defendant opens the door to any of these topics during trial, the

           government shall seek leave of the Court before introducing evidence or

           eliciting testimony about them.




                                             3
Case 2:19-cr-00133-SPC-MRM Document 94 Filed 07/01/20 Page 4 of 4 PageID 217




      DONE AND ORDERED in Fort Myers, Florida on this 1st day of July 2020.




Copies: Counsel of Record




                                       4
